NOTICE
    The text of this opinion can be corrected before the opinion is published in the
    Pacific Reporter. Readers are encouraged to bring typographical or other formal
    errors to the attention of the Clerk of the Appellate Courts:
                        303 K Street, Anchorage, Alaska 99501
                                 Fax: (907) 264-0878
                          E-mail: corrections @ akcourts.us


          IN THE COURT OF APPEALS OF THE STATE OF ALASKA


TERRI LORRAINE CHILCOTE,
                                                   Court of Appeals No. A-13031
                         Appellant,              Trial Court No. 3KN-16-01633 CR

                  v.
                                                            OPINION
STATE OF ALASKA,

                         Appellee.                    No. 2672 — July 31, 2020


           Appeal from the District Court, Third Judicial District, Kenai,
           Sharon A.S. Illsley, Judge, and Martin C. Fallon, Magistrate
           Judge.

           Appearances: Emily L. Jura, Assistant Public Defender,
           Quinlan Steiner, Public Defender, and Beth Goldstein, Acting
           Public Defender, Anchorage, for the Appellant. Timothy W.
           Terrell, Assistant Attorney General, Office of Criminal Appeals,
           Anchorage, and Kevin G. Clarkson, Attorney General, Juneau,
           for the Appellee.

           Before: Allard, Chief Judge, and Wollenberg and Harbison,
           Judges.

           Judge HARBISON.
              Following a bench trial on stipulated facts, Terri Lorraine Chilcote was
convicted of driving under the influence (DUI).1 Chilcote had a prior misdemeanor DUI
conviction from Virginia. Over Chilcote’s objections, the district court concluded that
this conviction qualified as a “prior conviction” for sentencing purposes, increasing the
applicable mandatory minimum sentence.2
              Chilcote appeals that decision, raising two arguments. First, Chilcote
argues that Virginia’s two-tiered system for adjudicating low-level crimes violated her
due process rights under the Alaska Constitution because it allows the possibility of a
harsher sentence after the second-tier trial. Second, she argues that the failure by the
Virginia court to personally advise her of her right to a jury trial violated her fundamental
rights under the Alaska Constitution.
              For the reasons we explain in this opinion, we disagree with Chilcote’s
arguments and we therefore affirm the judgment of the district court.


       Procedural background
              Prior to sentencing, Chilcote argued that her prior DUI conviction from
Virginia did not qualify as a “prior conviction” for purposes of enhancing the applicable
mandatory minimum sentence. Specifically, Chilcote argued that her Virginia conviction
was obtained in violation of her right to a jury trial because Virginia does not grant
defendants the right to a jury trial for a misdemeanor DUI unless they are first convicted

   1
       AS 28.35.030(a).
   2
       See AS 28.35.030(b)(1)(B) (requiring the court to impose an increased mandatory
minimum sentence if the person has been “previously convicted” once); AS 28.35.030(w)(4)
(defining “previously convicted” as having been convicted in this or another jurisdiction of
operating under the influence, refusal to submit to a chemical test, or operating a commercial
vehicle under the influence, within the fifteen years preceding the date of the present
offense).

                                            –2–                                          2672
at a bench trial and then appeal their conviction. Chilcote also argued that even if
Virginia’s two-tier system was generally permissible under the Alaska Constitution, the
conviction was nevertheless obtained in violation of her fundamental rights under the
Alaska Constitution because she was not personally advised that she could obtain a jury
trial by appealing her conviction. The district court rejected those arguments.


       Limits on the use of out-of-state convictions to enhance the mandatory
       minimum sentence under Alaska law
              In Pananen v. State, this Court held that a trial court could not rely upon
a previous out-of-state conviction to enhance the mandatory minimum sentence for an
Alaska conviction when the defendant was not entitled to court-appointed counsel in
their out-of-state proceedings.3 We reasoned that “an uncounseled conviction is simply
too unreliable to be depended on for purposes of imposing a sentence of incarceration,
whether that sentence is imposed directly or collaterally.”4
              In State v. Peel, we extended Pananen to out-of-state convictions in which
the defendant was denied the right to a jury trial.5 The State attempted to distinguish the
right to counsel from the right to a jury trial, but we rejected that argument, determining
that previous cases had concluded that both rights were “equally fundamental.”6




   3
       Pananen v. State, 711 P.2d 528, 532 (Alaska App. 1985).
   4
       Id.
   5
       State v. Peel, 843 P.2d 1249, 1251 (Alaska App. 1992).
   6
       Id. (citing Baker v. City of Fairbanks, 471 P.3d 386, 395 n.14 (Alaska 1970)).

                                           –3–                                          2672
               In Dep’t of Public Safety v. Fann, the Alaska Supreme Court endorsed our
decisions in Pananen and Peel in a civil license revocation case.7 Citing both cases
favorably, the court declared that “[i]f an out-of-state [DUI] conviction truly were
entered in violation of a driver’s fundamental rights, it would be manifestly unjust to
allow that conviction to be used to enhance the license revocation.”8
               Finally, in State v. Simpson, this Court considered whether a defendant’s
prior DUI conviction from another state was a prior conviction for sentencing purposes
when that other state did not recognize a motorist’s right to an independent chemical test
of their breath or blood.9 We concluded that “even though the Alaska due process clause
normally guarantees the right to an independent chemical test, the failure of another state
to provide an equivalent guarantee does not bar the use of prior convictions from that
state in Alaska.”10 We reasoned that a denial of the right to counsel or the right to trial
by jury rendered the trial process itself “fundamentally flawed,” but the denial of the
right to an independent chemical test, although a “firmly established and important right
in Alaska,” did not have the same result.11
               Reading these cases together, the current state of the law is that an out-of­
state conviction obtained in violation of a defendant’s “fundamental” rights under the
Alaska Constitution cannot be used to enhance a defendant’s minimum sentence on a



   7
      State, Dep't of Pub. Safety, Div. Of Motor Vehicles v. Fann, 864 P.2d 533, 537
(Alaska 1993).
   8
        Id.
   9
        State v. Simpson, 73 P.3d 596, 597 (Alaska App. 2003).
   10
        Id. at 600.
   11
        Id. at 599.

                                            –4–                                        2672
subsequent conviction in Alaska. But the only rights that have been recognized as
fundamental in this context are the right to counsel and the right to a jury trial.
               With this background in mind, we turn to Chilcote’s arguments on appeal.


        Chilcote’s argument that Virginia’s two-tier system violates the Alaska
        right to a jury trial because it allows for increased punishment after retrial
               Chilcote’s prior DUI conviction was from Virginia. Virginia, like some
other states, uses a two-tier system to adjudicate certain low-level offenses.12 In the first
tier, the case is tried before a judge, who makes findings of fact and renders a verdict.
If the judge finds the defendant guilty, the defendant has the right to a de novo jury trial,
as long as they file a timely appeal.
               Chilcote argued in the trial court that this system violated her fundamental
right to a jury trial under the Alaska Constitution, and that her Virginia conviction
therefore could not be used to enhance her sentence in this case. Although Chilcote’s
argument on this point was brief, she appeared to be arguing that all two-tier systems
violate the Alaska right to a jury trial because they require a defendant to be subjected
to a bench trial before exercising their right to a jury trial.
               On appeal, however, Chilcote no longer argues that Virginia’s two-tier
system violates the Alaska right to a jury trial. Instead, Chilcote identifies a separate
aspect of the Virginia system that she contends is unconstitutional under Alaska law.
Chilcote notes that a Virginia defendant who has been convicted and sentenced at a
bench trial, and who then appeals that verdict and exercises their right to a jury trial, may



   12
       See Va. Code Ann. § 16.1-123.1; 16.1-132; 16.1-136; see also Colten v. Kentucky,
407 U.S. 104, 112-14 (1972) (explaining that such systems are designed to provide speedier
and less costly adjudications).

                                            –5–                                          2672
receive a harsher sentence if they are convicted by the jury. She argues that this
possibility of a harsher sentence after a jury trial violates the Alaska Constitution’s
guarantee of due process.13
              The State responds that we should review Chilcote’s argument for plain
error because her trial court pleadings only discussed Virginia’s two-tier system in “a
conclusory paragraph devoid of a single citation to authority.” In other words, the State
argues that Chilcote failed to preserve any challenge to Virginia’s two-tiered system.
              We agree with the State that we should review Chilcote’s argument for
plain error, but we disagree as to why. Contrary to the State’s assertion, Chilcote’s
argument in the trial court was not so deficient that it failed to preserve any challenge to
Virginia’s two-tiered system for appeal. Although Chilcote’s argument was abbreviated,
she clearly articulated her objection — that Virginia’s two-tiered system violated the
right to a jury trial under the Alaska Constitution — and received a ruling on the merits.
This was sufficient to preserve the argument that two-tiered systems, as a general matter,
violate the Alaska jury trial right.14
              Chilcote, however, does not argue on appeal that Virginia’s system violated
her right to a jury trial. Instead, she argues that Virginia’s two-tiered system violated her
right to due process under the Alaska Constitution because of the possibility of an
enhanced punishment after retrial. This last argument turns on different facts about the
nature of the Virginia judicial system and rests on a separate and distinct constitutional



   13
       Cf. Shagloak v. State, 597 P.2d 142, 145 (Alaska 1979) (prohibiting the imposition
of a more severe sentence after a defendant appeals their conviction and receives a new trial).
   14
      See Mahan v. State, 51 P.3d 962, 966 (Alaska App. 2002) (holding that to preserve
an argument for appeal the party must specify their grounds for objecting and obtain an
adverse ruling).

                                            –6–                                           2672
right — the right to due process rather than the right to a jury trial. This argument was
not preserved for appeal and we therefore review it for plain error.15
              We conclude that no plain error occurred in this case. To establish plain
error, “the error must be obvious, meaning that it should have been apparent to any
competent judge or lawyer.”16 The supposed error at issue here turns on the application
of the Alaska Constitution to Virginia’s sentencing law. Given that Virginia’s sentencing
law was never discussed in the trial court proceedings, we can hardly say that any
competent judge or lawyer in Alaska would have recognized the supposed error.
Chilcote has therefore failed to establish plain error.


        Chilcote’s argument that she was not advised of her right to a jury trial
              In addition to arguing that Virginia’s two-tier system violated her right to
a jury trial, Chilcote also claimed that, during the Virginia proceedings, she was not
advised of her right to a jury trial.17 Chilcote argued that this was a violation of her


   15
        See Adams v. State, 261 P.3d 758, 763-64 (Alaska 2011).
   16
        Id. at 764 (“Plain error is an error that (1) was not the result of intelligent waiver or
a tactical decision not to object; (2) was obvious; (3) affected substantial rights; and (4) was
prejudicial.”).
   17
        During an evidentiary hearing, Chilcote testified that she did not remember being
advised of her right to a jury trial, and an attorney from Virginia testified that most judges
in Virginia who take guilty or no contest pleas in DUI cases do not advise the defendant of
their right to a jury trial.
        On appeal, the State concedes that, assuming this testimony was credible (an issue not
expressly ruled on below), Chilcote presented sufficient testimony to rebut the presumption
of regularity that attaches to an out-of-state conviction — i.e., sufficient testimony for the
district court to conclude that Chilcote had not been advised of her right to a jury trial.
        The State’s concession is supported by the Montana Supreme Court’s opinion in State
                                                                                  (continued...)

                                             –7–                                            2672
“fundamental” rights under the Alaska Constitution and that, accordingly, the Virginia
conviction could not be used to enhance her minimum sentence. She repeats that same
argument on appeal.
              The State argued in the trial court that it did not matter if Chilcote was
advised of her right to a jury trial, as long as she did, in fact, have that right. In other
words, the State argued that although a conviction that is obtained without affording a
defendant the right to a jury trial prevents the use of the conviction to enhance a
minimum sentence, the same is not true of a conviction that is obtained without
providing the defendant with an advisement of the right to a jury trial. The State claimed
that the former would be a violation of a “fundamental” constitutional right while the
latter would not.
              On appeal, however, the State now agrees with Chilcote that under our
existing case law (i.e., Peel and Pananen) a failure to advise a defendant of their right
to a jury trial is a violation of a fundamental right. But the State does not agree that
reversal is warranted. Instead, it urges us to affirm Chilcote’s sentence on the alternative
ground that (according to the State) Peel was wrongly decided to the extent that it held




   17
       (...continued)
v. Ailport, in which that court held that similar evidence (the defendant not recalling whether
they were advised of a right to counsel, and an attorney from the jurisdiction stating that
courts did not uniformly advise defendants of this right) was sufficient to rebut the
presumption of regularity. State v. Ailport, 970 P.2d 1044, 1046-47 (Mont. 1998). Although
the State’s concession is ultimately not relevant to our decision, we mention it here because,
in Goins v. State, our parenthetical description of the holding in Ailport was inaccurate, and
we wish to note our error. Goins v. State, 2004 WL 1737602, at *4 n.29 (Alaska App.
Aug. 4, 2004) (unpublished).

                                            –8–                                           2672
that anything other than a violation of the right to counsel precludes reliance on a
conviction for sentencing enhancement purposes.18
              Before accepting a concession, we must first conclude that the concession
is well-founded.19 We cannot do that here. Instead, in light of the supreme court’s
opinion in McGhee v. State, we conclude that the failure to advise a defendant of their
right to a jury trial prior to taking a guilty plea is not a violation of a fundamental right.20
              It is well-established in Alaska that a defendant must be advised of their
right to a jury trial.21 But neither Peel nor Pananen hold that a violation of the
advisement requirement precludes reliance on an out-of-state conviction for sentencing
purposes. As we explained at the beginning of this opinion, Pananen held that a denial
of the right to counsel precluded reliance on an out-of-state conviction for sentencing
enhancement purposes; Peel reached the same conclusion for a denial of the right to a

   18
       The State also argues that both Peel and Pananen were wrongly decided for a separate
reason. According to the State, we should reconsider our holdings that the validity of an out­
of-state conviction should be assessed under the Alaska Constitution. The State asks that we
instead announce a rule that would allow out-of-state convictions to be used to enhance the
minimum sentence for an Alaska offense if the conviction was obtained in compliance with
the federal constitution and the law of the issuing jurisdiction. Our resolution of this appeal
does not require us to address this argument. Moreover, before overturning Peel and
Pananen, we would first have to overturn our decision in State v. Walker. In Walker, we held
that an appellee cannot ask this Court to affirm a lower court’s ruling on an alternative
ground when that ground would require this Court to overturn existing precedent. State v.
Walker, 283 P.3d 668, 674-75 (Alaska App. 2012). But because our resolution of this appeal
does not require us to address whether Peel and Pananen were wrongly decided, we also
need not address the State’s request that, as a threshold matter, we should overturn our
decision in Walker.
   19
        See Marks v. State, 496 P.2d 66, 67-68 (Alaska 1972).
   20
        See McGhee v. State, 951 P.2d 1215, 1219 n.5 (Alaska 1998).
   21
        See Alaska R. Crim. P. 11(c)(2).

                                             –9–                                           2672
jury trial. Neither case addressed whether a failure to advise a defendant of their right
to a jury trial is a violation of a fundamental constitutional right.
               The supreme court, however, has addressed this issue and concluded that
a failure to advise a defendant of their right to a jury trial before taking a guilty plea is
not a violation of a fundamental constitutional right.22 In McGhee v. State, McGhee
argued, inter alia, that his prior DUI conviction was obtained in violation of his
fundamental constitutional rights because the trial court failed to expressly advise him
of his right to a jury trial.23 The court, responding to this argument in a footnote,
concluded that a failure to advise a defendant of their right to a jury trial was not a
violation of a fundamental constitutional right but instead was only a “procedural flaw”
under Criminal Rule 11(c)(2) — the rule of criminal procedure requiring an express
advisement of the right to a jury trial.24 The court further concluded that “[t]o the extent
that the violation of Rule 11 might be characterized as constitution-related because the
rule’s advisement requirement effectuates the constitutional right to a jury trial, this is
not the type of fundamental constitutional violation contemplated in Fann.”25 Thus, the
supreme court has squarely held that a failure to advise a criminal defendant of their right
to a jury trial is not a violation of a fundamental constitutional right.
               In light of McGhee, we must reject the State’s concession that a violation
of the advisement requirement is a violation of a fundamental constitutional right under
Peel and Pananen. In concluding that we are bound by McGhee, however, we do not
mean to suggest that we would necessarily reach the opposite holding if the question

   22
        See McGhee, 951 P.2d at 1219 n.5.
   23
        Id. at 1219.
   24
        Id. at 1219 n.5.
   25
        Id.

                                            – 10 –                                      2672
were presented to us as an issue of first impression. There are good reasons to conclude
that a failure to advise a defendant of their right to a jury trial does not make a guilty plea
“fundamentally flawed,” and therefore should not be treated as a fundamental right for
purposes of determining whether a prior conviction may be used to enhance a sentence.26
               As we discussed in Simpson v. State, one useful point of comparison in
determining whether there has been a violation of a fundamental right is whether the
right in question has been applied retroactively since its adoption.27 As we noted, if a
violation of the right in question rendered any resulting conviction fundamentally unfair,
the rule would have been applied retroactively.
               Alaska has never expressly considered whether its advisement requirement
applies retroactively.28 But federal courts have considered whether closely analogous
rules apply retroactively and have concluded that they do not.
               In McCarthy v. United States, the United States Supreme Court held that
when a district court accepts a guilty plea and fails to fully comply with Federal Rule of
Criminal Procedure 11 (the federal analogue to Alaska Criminal Rule 11, similarly
designed to ensure that a defendant’s plea is voluntary and intelligent), the guilty plea
must be set aside and the case remanded for another hearing.29 Shortly after McCarthy
was decided, the Supreme Court issued Halliday v. United States, which held that




   26
       See Simpson v. State, 73 P.3d 596, 599 (Alaska App. 2003) (holding that the failure
to advise of the right to an independent chemical test does not implicate a fundamental right).
   27
        Id. at 600.
   28
       See Swenson v. Anchorage, 616 P.2d 874, 879 (Alaska 1980) (holding that a Rule 11
violation was subject to a case-specific inquiry, similar to other non-constitutional errors).
   29
        McCarthy v. United States, 394 U.S. 459, 468-472 (1969).

                                            – 11 –                                        2672
McCarthy did not apply to pleas accepted prior to the date McCarthy was issued.30 The
Court reasoned that although “strict compliance with Rule 11 enhances the reliability of
the voluntariness determination, . . . a defendant whose plea has been accepted without
full compliance with Rule 11 may still resort to appropriate post-conviction remedies to
attack his plea’s voluntariness.”31 Thus, the Court concluded that retroactive application
of the prophylactic requirements of Rule 11 was not necessary because the defendant had
another mechanism to correct a violation of the underlying constitutional right being
protected.
               In Boykin v. Alabama, the Supreme Court held that it was error for a state
court to accept a guilty plea to a robbery charge without an affirmative record showing
that the plea was made intelligently and voluntarily.32 This affirmative record must
demonstrate, inter alia, that the defendant was aware of and voluntarily waived three
important constitutional rights: the privilege against compulsory self-incrimination; the
right to trial by jury; and the right to confront one’s accusers.33 Drawing on the Supreme
Court’s refusal to apply McCarthy retroactively in Halliday, federal circuit courts
subsequently reached the same conclusion about the “closely parallel question” of
whether Boykin should apply retroactively.34 The refusal to apply McCarthy and Boykin


   30
        Halliday v. United States, 394 U.S. 831, 833 (1969).
   31
        Id. at 832-33.
   32
        Boykin v. Alabama, 395 U.S. 238, 242-44 (1969).
   33
        Id. at 243.
   34
       Perry v. Crouse, 429 F.2d 1083, 1085 (10th Cir. 1970); see also United States v.
White, 997 F.2d 1213, 1216 (7th Cir. 1993); Dominguez v. Henderson, 447 F.2d 207, 209
(5th Cir. 1971); United States ex rel. Rogers v. Adams, 435 F.2d 1372, 1373-75 (2d Cir.
1970); United States ex rel. Hughes v. Rundle, 419 F.2d 116, 118 (3d Cir. 1970); Smith v.
                                                                            (continued...)

                                          – 12 –                                     2672
retroactively suggests that a failure to advise a defendant of their right to a jury trial does
not render any resulting guilty plea fundamentally flawed.
              The analysis in McGhee is brief and relegated to a footnote, but we are no
less bound by its holding, and the federal line of cases discussed in the previous two
paragraphs suggest that this holding was correct. For these reasons, we must reject the
State’s concession that a failure to advise a defendant of their right to a jury trial is a
violation of a “fundamental right” under the Alaska Constitution such that the conviction
cannot be used for sentencing enhancement purposes in Alaska. Because we reject the
State’s concession on this point and conclude that McGhee controls, we need not reach
the State’s alternative argument for affirmance that Pananen and Peel were wrongly
decided.


        Conclusion
              The judgment of the district court is AFFIRMED.




   34
       (...continued)
Cox, 435 F.2d 453, 457 (4th Cir. 1970), vacated on other grounds by Slayton v. Smith, 404
U.S. 53 (1971); Meller v. Missouri, 431 F.2d 120, 124 (8th Cir. 1970); Moss v. Craven, 427
F.2d 139, 140 (9th Cir. 1970).

                                            – 13 –                                        2672